Case 21-10884-CTG Doci1 Filed 05/31/21 Page 1 of 18

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number (if known) Chapter 11

 

1 Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Avadim Health IP, Inc.

 

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

81 Thompson Street
Asheville, NC 28803

 

 

 

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Buncombe Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) N/A |

 

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

TX Partnership (excluding LLP)
[] Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 2 of 18

Debtor Avadim Health IP, Inc.
Name

7. Describe debtor's business A. Check one:

MOooaaga

None of the above

B. Check all that apply

Case number (if known)

 

Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 14 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

C1 Tax-exempt entity (as described in 26 U.S.C. §501)
[] Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the Check one:

Bankruptcy Code is the
debtor filing? C) Chapter 7
CI Chapter 9
A debtor who is a “small M@ Chapter 11. Check all that apply:
business debtor’ must check [J The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate

the first sub-box. A debtor as

defined in § 1182(1) who

elects to proceed under

subchapter V of chapter 11

(whether or not the debior is a

“small business debtor”) must Cl
check the second sub-box.

OO

[7 Chapter 12

noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

 

9. Were prior bankruptcy NS
cases filed by or against
the debtor within the last8 [1] Yes.
years?

If more than 2 cases, attach a a
separate list. District

When Case number

 

District

__ Case number

 

 

10. Are any bankruptcy cases CI No
pending or being filed by a
business partner or an Byes.
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list Debtor

See Rider 1 Relationship Affiliate

 

District Delaware When : Case number, if known

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor

Case 21-10884-CTG Doci1 Filed 05/31/21 Page 3 of 18

Avadim Health IP, Inc.

Case number (if known)

 

Name

11. Why is the case filed in
this district?

Check aif that apply:

 

M Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

mw eA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

BNo

1 Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

C1 it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

1 It needs to be physically secured or protected from the weather.

CJ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CJ Other

 

Where is the property?

Is the property insured?

C1 No

Cl yes. Insurance agency
Contact name

Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

eee Statistical and administrative information

 

13. Debtor's estimation of
available funds

Check one:

i Funds will be available for distribution to unsecured creditors.

C1] After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14, Estimated number of i 4.49 CJ] 1,000-5,000 [1] 25,001-50,000
creditors C1 s0-99 (1 5001-10,000 C1 50,001-100,000
C 100-199 [J 10,001-25,000 XO More than100,000
1 200-999
15. Estimated Assets OH $0 - $50,000 C1 $1,000,001 - $10 million [1 $500,000,004 - $1 billion

LJ $50,001 - $100,000
MI $100,001 - $500,000
LJ $500,001 - $1 million

C1] $10,000,001 - $50 million
CJ $50,000,001 - $100 million
[1 $100,000,001 - $500 million

CJ $1,000,000,001 - $10 billion
oj $10,000,000,001 - $50 billion
C] More than $50 billion

 

16. Estimated liabilities

O $0 - $50,000

C1 $50,001 - $100,000
(J $100,001 - $500,000
U1 $500,001 - $1 million

[1 $1,000,001 - $10 million

C1 $10,000,001 - $50 million
(1 $50,000,001 - $100 million
Hi $7400,000,001 - $500 million

C1 $500,000,001 - $1 billion

CJ $4,000,000,001 - $10 billion
CJ $10,000,000,001 - $50 billion
C1 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 4 of 18

Debtor Avadim Health IP, Inc. Case number (ifknown)

 

 

Name

aa Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152; 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 31, 2021

 

 

MM/DD/YYYY
X si Keith Daniels Keith Daniels
Signature of authorized representative of debtor Printed name

Tite Chief Restructuring Officer

 

 

18. Signature of attorney X Is! Laura Davis Jones Date May 31, 2021

 

 

Signature of attorney for debtor MM /DD/YYYY

Laura Davis Jones

 

Printed name

Pachulski Stang Ziehl & Jones LLP

 

Firm name

919 North Market Street
17th Floor
Wilmington, DE 19801

 

Number, Street, City, State & ZIP Code

Contact phone 302-652-4100 Email address

 

2436 DE

Bar number and State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 5 of 18

Rider 1 to Voluntary Petition

On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter
11 case (collectively, the “Debtors”), filed a petition in this Court for relief under chapter 11 of
title 11 of the United States Code.

Avadim Health, Inc.

Avadim Health IP, Inc.

Bionome Properties Corp.

Quality Assurance Associates, Inc.

Relion Manufacturing, Inc.

DOCS_LA:337767.! 05792/002
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 6 of 18

DocuSign Envelope ID: E4AC307E-736C-4060-BF47-4C3146A36588

AVADIM HEALTH IP, INC.

UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS

The undersigned, being all of the members of the board of directors of Avadim Health IP,
Inc., a Delaware corporation (the “Company’”), hereby adopt the resolutions attached hereto as
Amnex I with the same force and effect as if such resolutions were approved and adopted at a
duly constituted meeting of the board of directors of the Company (the “Board’’)

This consent may be executed in counterparts and all so executed shall constitute one
consent, notwithstanding that all the members of the Board are not signatories to the original or
the same counterpart. This consent shall be filed with the minutes of proceedings of the Board.

Oe: by:
Steve Woody

(c DocuSigned by:

DASSERIDESTATAC. |

James Rosati
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 7 of 18

Annex I
RESOLUTIONS OF THE BOARD OF COMPANY

WHEREAS, the Board of the Company has considered the financial and
operational aspects of the Company’s business;

WHEREAS, the Board has reviewed the historical performance of the Company,
the market for the Company’s products and services, and the current and long-term liabilities of
the Company;

WHEREAS, the Board has, over the last several months, reviewed the materials
presented by the management of and the advisors to the Company regarding the possible need to
restructure the Company, and has analyzed each of the strategic alternatives available to it, and
the impact of the foregoing on the Company's business and its stakeholders;

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Company, its creditors, employees, stockholders and
other interested parties that a petition be filed by the Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

RESOLVED, that the officers of the Company (each, an “Authorized Officer’)
be, and each of them hereby is, authorized on behalf of the Company to execute, verify and file
all petitions, schedules, lists, and other papers or documents, and to take and perform any and all
further actions and steps that any such Authorized Officer deems necessary, desirable and proper
in connection with the Company’s chapter 11 case, with a view to the successful prosecution of
such case;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Pachulski Stang Ziehl & Jones LLP
(“PSZ&J”’) as bankruptcy co-counsel to represent and assist the Company in carrying out its
duties under chapter 11 of the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights in connection therewith, and the Authorized Officers are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of PSZ&J;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Chapman and Cutler LLP
“Chapman’”) as bankruptcy co-counsel, and the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of Chapman;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
author ized, empowered and directed to retain the services of Carl Marks Advisors (“CMA”) as
the Company’s restructuring advisor, effective as of the date the petition is filed, and in
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 8 of 18

connection therewith, the Authorized Officers are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for authority to retain
the services of CMA;

RESOLVED, that Keith Daniels of CMA has been appointed, effective as of May
5, 2021, to serve as Chief Restructuring Officer of the Company, shall be an Authorized Officer
(as defined in these resolutions), and is hereby authorized to make decisions with respect to all
aspects of the management and operation of the Company’s business including, without
limitation, organization, human resources, marketing, sales, logistics, finance, administration,
oversight, of the prosecution of the Company’s bankruptcy case, including, but not limited to,
bankruptcy-related reporting requirements, filing of Statement of Financial Affairs, Schedule of
Assets and Liabilities, a chapter 11 plan and related disclosure statement, claims management,
managing outside professionals and such other aspects as he may identify, in such manner as he
deems necessary or appropriate in his sole and reasonable discretion consistent with the business
judgment rule, subject only to appropriate governance by the Board, in accordance with the
Company’s certificate of formation, company agreement, applicable laws and applicable
bankruptcy law and order of the Court;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain SSG Capital Advisors, LLC (“SSG”) as the
Company’s investment bank, and the Authorized Officers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to SSG, and to cause to
be filed an appropriate application for authority to retain the services of SSG;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain Omni Agent Solutions (‘Omni’) as the
Company’s claims and noticing agent, and the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to Omni,
and to cause to be filed an appropriate application for authority to retain the services of Omni;

RESOLVED, that the Authorized Officers of the Company be, and hereby are,
authorized and directed to employ any other professionals necessary to assist the Company in
carrying out its duties under the Bankruptcy Code; and in connection therewith, the officers of
the Company are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to or immediately upon the filing of the chapter 11 case and cause
to be filed appropriate applications with the bankruptcy court for authority to retain the services
of any other professionals, as necessary, and on such terms as are deemed necessary, desirable
and proper;

RESOLVED, that in the judgment of the Board it is desirable and in the best
interests of the Company that the Company sell substantially all of its assets and, therefore, the
Company is hereby authorized to enter into an asset purchase agreement (a form of which has
been provided to the Board, together with any changes, revisions, amendments and/or additions
as management of the Company determines appropriate) to effectuate such sale on such terms
that management determines will maximize value, and the Company is further authorized to file
a motion to approve such sale and for any related relief, or to approve a sale to a higher and
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 9 of 18

better bidder, and to close such sale, subject to Bankruptcy Court approval in the Company’s
chapter 11 proceeding;

RESOLVED, that the Authorized Officers of the Company be, and each of them
hereby is, authorized and empowered to obtain post-petition financing according to terms which
may be negotiated by the management of the Company, including under debtor-in-possession
credit facilities (a form of which has been provided to the Board, together with any changes,
revisions, amendments and/or additions as management of the Company determines appropriate)
or the use of cash collateral; and to enter into any guaranties and to pledge and grant liens on its
assets as may be contemplated by or required under the terms of such.post-petition financing or
cash collateral agreement; and in connection therewith, the Authorized Officers of the Company
are hereby authorized and directed to execute appropriate loan agreements, cash collateral
agreements and related ancillary documents;

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
a successful chapter 11 case, including, but not limited to the development, filing and
prosecution to confirmation of a chapter 11 plan and related disclosure statement; and

RESOLVED, that any and all actions heretofore taken by any Authorized Officer
or the directors of the Company in the name and on behalf of the Company in furtherance of the
purpose and intent of any or all of the foregoing resolutions be, and hereby are, ratified,
confirmed, and approved in all respects;

RESOLVED, that in connection with the commencement of the chapter 11] case
by the Company, the Authorized Officers ,be and hereby are, authorized and empowered on
behalf of, and in the name of, the Company, to negotiate, execute and deliver a cash collateral
arrangement and/or debtor-in-possession Joan facility and the related guarantees thereto
(including, in connection therewith, such notes, security agreements and other agreements or
instruments as such officers consider appropriate) on the terms and conditions such officer or
officers executing the same may consider necessary, proper or desirable, such determination to
be conclusively evidenced by such execution or the taking of such action, and to consummate the
transactions contemplated by such agreements or instruments on behalf of the Company and any
affiliates.
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 10 of18

RURAL CM ULLAL RL

 

Debtor name Avadim Health IP, Inc.

 

United States Bankruptcy Court for the District of Delaware

(State) [_] Check if this is an

Cc. ber (If k : -
ase number (If known) amended filing

 

Official Form 204 .
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest
Unsecured Claims and Are Not Insiders (on a Consolidated Basis) 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

    
 
     
 

 

    

 

 

 

 

 

Total claim, if Deduction tor ;
partially coli ter ab ur Unsecured claim
HE Randy Harod Note $5,290,476.03
915 Windmill Parkway, ‘Tel. 706-228-5165
Evans, GA 30809 Email rush@hesales.com
2. Cooley LLP Yuve-Claude Pierre Professional $1,293,175.71
101 California St., 5th Tel. 212-479-6721 services
Floor, San Francisco, CA Email
94111-5800 ypierre@cooley.com
3. The Swanson Group Rich Swanson Trade $1,280,837.32
1110 W Lake Cook Rd # Tel. 847-850-7783
372, Buffalo Grove, IL Email rswanson@tsg-
60089 us.net
4. ‘Donnelley Financial; LLC-Michael Evans Trade $534,918.60
PO Box 842282, Boston, Tel. 813-810-1432
MA 02284-2282 Email
. michael.j.evans@dfinsolu
tions.com
5. QSD Inc. Danny Ayoub Trade $450,848.05
1993 Francis-Hughes, Tel. 514-907-8760
Laval, Quebec, Canada Email
cS 262000 dannyayoub@me com ce tf
6  iGRS, LLC Boris Shimanovsky Trade $200,000.00.
100 N Sepulveda Blvd, Tel. 310-626-1362 ext :
Suite 1600, El Segundo, 6204
CA 90245 Email
bshimanovsky @grventur
_es.com

 

 

 

 

 

 

 

 

 

DOCS_DE:234288.5
Case 21-10884-CTG Doci1 Filed 05/31/21 Page 11 of 18

Debtor Avadim Health IP, Inc. Case number (if known)

 

 

Name

 

   
 

Total claim, if Deduction for

. value of . .
partially collateral or Unsecured ciaim
" setoff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 204

DOCS_DE:234288.5

 

 

Daansen USA, Inc. Accounts Receivable Trade $190,526.24
31 Elm St., Nashua, NH ‘Department
03060 Tel. 603-882-8897
Email
ken.kieken@daansenusa.
com
8. WPT NONWOVENS Accounts Receivable Trade $161,800.05
CORP Department
850 South Main St., Tel. 270-274-7115
Beaver Dam, KY 42320 Email
ar@wptnonwovens.com
9.  Regenisis Inc. Accounts Receivable Trade $154,500.00
PO Box 1351, Lakeport, Department
CA 95453 Tel. 877-766-4490
10. Berlin Packaging, LLC Accounts Receivable Trade $139,851.30
P.O. Box 74007164, Department
Chicago, IL 60674-7164 Tel. 704-612-4500
_ (tl. Hyman, Phelps & Accounts Receivable Professional $124,884.50
McNamara Department Services
700 Thirteenth Street, Tel. 202-737-5600
N.W. Suite 1200, Email
Washington D.C. 20005 bdonato@hpm.com
12. Integrated Strategy Accounts Receivable Trade $80,000.00
Group, LLC Department
16 W. Washington Tel. 239-405-5987
Street, Lexington, VA
24450
43. Drew Pinsky, Inc. Dr. Drew Pinsky Trade $76,198.21
redacted Tel. 310-231-0800:
Email:
syounger@mymangreens
pan.com
44. Amazon Advertising LLC Accounts Receivable Trade $71,641.14
P.O. Box 24651, Seattle, Department
WA 98124-0651 Email advertising-
receivables@amazon.co
m
15. Doximity Inc Nick Lumley Trade $70,000.00
Dept CH19191, Palatine Tel. 847-946-7951
60055-9291 Email ar@doximity.com

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 2
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 12 of 18

Debtor Avadim Health IP, Inc. Case number (if known)

 

 

Name

  

  

   
  

 

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Total slain if Deduction for u cial
pe 3 e ollateral or FSECuUred Cian
16. Accounts Receivable Trade $69,069.50
Carolina Contract Department
1600 Hampton Street, Tel. 803-777-8749
Room 612, Columbia, Email
SC 29208 bonifacb@mailbox.sc.edu
17. University of Pittsburgh D. Kramer Trade $67,500.00
Attn 371220 ‘Tel. 412-624-6040
Pittsburgh, PA 15262- Email
0001 dkramer@cfo.pitt.edu
18. Catalina Marketing Accounts Receivable Trade $65,151.98
Corporation Department
P.O. Box 620000, Tel. 727-579-5389
Orlando, FL 32891-8484 Email
daron.cornell@catalina.c
om
19. Nenture Accounts Receivable Trade $62,500.00
159 Bank St., Suite 202, Department
Burlington, VT 05401 ~—s Tel. 844 780 6797
Email hello@venture.com
20. SEKO Worldwide, LLC Accounts Receivable Trade $61,555.28
PO Box 71141, Chicago, Department
iL 60694-1141 Tel. 847-238-1900
Email
cltintl@sekologistics.com
21. MMS, A Medical Supply Dan Rieman | Executive Trade $56,772.19
Company VP — Procurement &
13400 Lakefront Dr., Compliance
Earth City, MO 63045 Concordance Healthcare
Solutions
Tel 314-593-2593
Email
drieman@concordancehs
.com
a Fax: 314-291-0206 _
22. Steris lsomedix Services Karen Winkler Trade $51,212.97
PO Box 676548 Tel. 864-582-3041
Dallas, TX 75267 Email
Karen_Winkler@steris.co
m

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 3

DOCS_DE:234288.5
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 13 o0f18

Debtor Avadim Health IP, Inc. Case number (if known)

 

Name

   
    

 

  

 

 

 

 

 

 

 

 

 

 

 

Total claim, if Deduction for
partially vais OF or Unsecured claim
bain ease enone ees setoft
23. ICR, LLC $40,830.00
761 Main Ave., Department
Norwalk, CT 06851 Tel. 203-682-8200
Email
accounts.receivable @icri
nc.com
24. Cardinal Health Alysia Jones Trade $40,396.97
Cardinal Health 105, —-Tel..615-287-5387
Inc. Email
Dallas, TX 75379-8709 alysia.jones@cardinalheal
th.com
25. Technology Jim Woodward Trade $38,925.00
Commercialization, LLC Email
8801 Fast Park Dr., Ste jim.woodward@tcgmedt
205 ech.com
Raleigh, NC 27617
26. ‘Progress Container & K. McEnaney Trade $34,270.11
Display Tel. 678-425-2200
653 Patrick Mill Rd. SW Email
Winder, GA 30680 kmcenaney@progresscon
tainer.com
27. Sterigenics N. Lema Trade $34,031.48
37244 Eagle Way Tel. 828-274-7996
Chicago, IL 60678-1372 Email
NLema@sterigenics.com
28. Precision Label Gina Trade $31,476.59
PO Box 5186 Tel. 828-692-7717
Hendersonville, SC Email
28793-5186 gina@precisionlabelinc.c
om
238. Williams & Connolly LLPAccounts Receivable Professional $29,494.26
725 Twelfth St., N.W. ~~ Tel. 202-434-5000 services
Washington, DC 20005- Email
5901 accountsreceivable @we.c
30. Manpower Accounts Receivable Trade $28,576.36
21271 Network Place Tel. 866-906-6687
Chicago, IL 60673-1212 Email
ar.questions@manpower
fe group.com

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 4
DOCS_DE:234288.5

   
Case 21-10884-CTG

Debtor Avadim Health IP, Inc.

Doc 1

 

Name

   

Filed 05/31/21 Page 14 of 18

Case number (if known)

 

Deduction for

   
 

 

 

 

 

 

300 Innovative Way
Nashua, NH 03062

 

 

Email
receivables@skillsoft.com

 

 

 

 

 

 

waive oF or Unsecured claim
setoff
31. Aiton Anderson B. Norman Trade $26,893.25
Architecture Tel. 828-989-5154
117 Cherry Street Email
. Black Mountain, NC bnorman@soterahealth.c
28711 om
32. Fed Ex Accounts Receivable Trade $25,874.11
PO Box 371461 Tel. 800-622-1147
Pittsburgh, PA 15250-
7461
33. Eric Paul Crispell Tel. 615-788-4528 Trade $24,810.98
redacted Email
ecrisspell@gmail.com
34. ‘Holland & Hart Tel. 303-295-8000 Professional $24,593.75
PO Box 17283 Email Services
Denver, CO 80217-0283 rlachten@hollandhart.co
m
35. Skillsoft Corporation Tel. 603-821-3790 Trade $21,677.48

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 5

DOCS _DE:234288.5
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 15o0f18

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
)
AVADIM HEALTH IP, INC., ) Case No. 21- (+)
)
Debtor. )
)

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

 

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned authorized officer of the above-
captioned Debtor, certifies that the following is a corporation other than the Debtor, or a
governmental unit, that directly or indirectly owns 10% or more of any class of the corporation’s
equity interests, or states that there are no entities to report under FRBP 7007.1.

 

Name: Avadim Health, Inc.
Address: 81 Thompson Street
Asheville, NC 28803

DOCS _DE:234288.5
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 16 of 18

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
)
AVADIM HEALTH IP, INC., ) Case No. 21- (__)
)
Debtor. )
)

 

LIST OF EQUITY SECURITY HOLDERS

 

Attached is the list of the Debtor’s equity security holders which is prepared in accordance with
Federal Rule of Bankruptcy Procedure 1007(a)(3) for filing in this Chapter 11 Case:

 

Name and Last Known Address or Security Number of

 

Place of Business of Holder Class Securities
Avadim Health, Inc.
81 Thompson Street Common | 100%

 

 

Asheville, NC 28803

 

DOCS _DE:234288.5
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 17 of 18

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
)
AVADIM HEALTH IP, INC., ) Case No. 21- a)
)
Debtor. )
)

 

CERTIFICATION OF CREDITOR MATRIX

 

Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the
United States Bankruptcy Court for the District of Delaware, the above captioned debtor and its
affiliated debtors in possession (collectively, the “Debtors”)! hereby certify that the Creditor
Matrix submitted herewith contains the names and addresses of the Debtors’ creditors. To the best
of the Debtors’ knowledge, the Creditor Matrix is complete, correct, and consistent with the
Debtors’ books and records.

The information contained herein is based upon a review of the Debtors’ books and records
as of the petition date. However, no comprehensive legal and/or factual investigations with regard
to possible defenses to any claims set forth in the Creditor Matrix have been completed. Therefore,
the listing does not, and should not, be deemed to constitute: (1) a waiver of any defense to any
listed claims; (2) an acknowledgement of the allowability of any listed claims; and/or (3) a waiver
of any other right or legal position of the Debtors.

 

The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance
Associates, Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson
Street, Asheville, NC 28803.

DOCS_DE:234288.5
Case 21-10884-CTG Doc1 Filed 05/31/21 Page 18 of 18

 

Fill in this information to identify the case:

Debtorname Avadim Health IP, Inc.

 

United States Bankruptcy Court for the: DISTRICT OF DELAWARE

 

Case number (if known)

 

[J Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors ia

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

S| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets~Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

BmeoOooonodRo

Other document that requires a declaration Corporate Ownership Statement, List of Equity Holders, Creditor Matrix
Verification

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 31, 2021 X Is! Keith Daniels
Signature of individual signing on behalf of debtor

 

Keith Daniels
Printed name

 

Chief Restructuring Officer
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c} 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
